Galey was a constable, in whose hands accounts were placed by the plaintiff for collection. An attachment was taken out, and before any judgment obtained, the money was paid to the constable amounting to about $60. Judgment was obtained by the plaintiff in the County Court upon motion, under the authority of an act passed in the year 1803, c. 18; two dollars were collected upon the execution.
BARRY, e contra; and
We will take no notice of any part of the proceedings of the County Court except what is complained of in the petition,1 and give judgment accordingly for the plaintiff, if there is enough in the record to enable us to do it, otherwise for the defendant.
HAMILTON then insisted that the summary method pointed out by the act did not extend to any cases, except those where money had beencollected under execution, which was not the case here as was evident, because the magistrate had no authority to issue execution above $50. Barry admitted that no execution had issued, but insisted that the defendant and his securities were liable.
1 4 Johns. 536.